Case 1:05-cr-00206-JMS Document 263 Filed 06/26/20 Page 1 of 9       PageID #: 1110




                 IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAII

 UNITED STATES OF AMERICA,                   CR. NO. 05-00206 (02) JMS

             Plaintiff,                      ORDER DENYING DEFENDANT’S
                                             EMERGENCY MOTION FOR
       vs.                                   SENTENCE MODIFICATION
                                             UNDER THE FIRST STEP ACT
 ERIC CASTRO,                                (COMPASSIONATE RELEASE),
                                             ECF NO. 253
             Defendant.


     ORDER DENYING DEFENDANT’S EMERGENCY MOTION FOR
      SENTENCE MODIFICATION UNDER THE FIRST STEP ACT
            (COMPASSIONATE RELEASE), ECF NO. 253

                              I. INTRODUCTION

             Defendant Eric Castro (“Defendant”) moves for compassionate

release, pursuant to 18 U.S.C. § 3582(c)(1)(A), from Federal Correctional

Institution (“FCI”) Terminal Island due to the COVID-19 pandemic. ECF No.

253. The court decides the motion without a hearing under Local Rule 7.1(c).

Based on the following, the motion is DENIED.

                               II. BACKGROUND

             On May 26, 2005, the grand jury returned an Indictment charging

Defendant with drug trafficking. ECF No. 21. On July 25, 2006, Defendant

absconded from supervision, and on April 4, 2014, was arrested on a bail violator’s

                                         1
Case 1:05-cr-00206-JMS Document 263 Filed 06/26/20 Page 2 of 9       PageID #: 1111




warrant. Presentence Investigation Report (“PSR”) at 1 & ¶ 6, ECF No. 244 at

PageID #845, 850. On September 5, 2014, Defendant pled guilty to Count I of the

Indictment charging conspiracy to possess with intent to distribute 50 grams or

more of methamphetamine in violation of 21 U.S.C. §§ 841(a)(1) and

841(b)(1)(A). ECF Nos. 21, 231, 232, 233. On February 5, 2015, this court

sentenced Defendant to a term of 120 months imprisonment, and five years of

supervised release. ECF No. 243.

            On May 19, 2020, Defendant, proceeding pro se, filed an emergency

motion for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A) seeking

modification of his sentence to “time served.” ECF No. 253. On May 20, 2020,

counsel from the Office of the Federal Public Defender entered an appearance on

behalf of Defendant, ECF No. 254, and on May 26, 2020, Defendant’s counsel

filed a Supplemental Memorandum seeking conversion of Defendant’s remaining

term of incarceration to home confinement, ECF No. 258 at PageID #975. On

June 11, 2020, the United States filed its Response, ECF No. 260, and on June 15,

2020, Defendant filed a Reply, ECF No. 261. On June 22, 2020, Defendant filed a

Supplement. ECF No. 262.

            Defendant alleges that more than 66% of inmates at FCI Terminal

Island have tested positive for COVID-19, eight inmates have died from the virus,

and he cannot practice social distancing in the facility. ECF No. 258 at PageID
                                         2
Case 1:05-cr-00206-JMS Document 263 Filed 06/26/20 Page 3 of 9                   PageID #: 1112




#992-93. These basic allegations cannot be disputed. See, e.g., United States v.

Fischman, 2020 WL 2097615, at *2 (N.D. Cal. May 1, 2020) (“As of [May 1,

2020] . . . there have been 615 confirmed cases of COVID-19 out of a population

of 1,051 total inmates [at FCI Terminal Island].”). 1 Defendant contends that he fits

the criteria for release because (1) he is a “[n]on-violent, low-risk, model inmate[]

with relatively short time left” on his sentence, (2) the “uncontained” COVID-19

outbreak poses “grave risks to [Defendant’s] health,” (3) he “presents a low risk of

recidivism and danger,” and (4) he has a “well-developed release plan.” ECF No.

258 at PageID #984, 988, 994, 997.

               Defendant is currently 40 years old, see https://www.bop.gov/

inmateloc/ (last visited June 26, 2020), is due to be released on July 17, 2021, id.,

and does not allege that he has any medical condition placing him at higher risk of

serious complications from COVID-19. According to Defendant, on April 8, 2020,

he submitted an “Inmate Request to Staff” asking for compassionate release. See

Ex. G, ECF No. 262-1. And on April 16, 2020, Defendant’s wife submitted a

request for home confinement (not compassionate release) on his behalf to the FCI



       1
          According to the Bureau of Prisons’ (“BOP”) COVID-19 resource page, as of June 26,
2020, FCI Terminal Island reported 6 inmates and 3 staff with “confirmed positive” COVID-19
cases, 675 inmates and 15 staff that have “recovered,” and 10 inmates and no staff that have died
from the virus. See https://www.bop.gov/coronavirus/ (last visited June 26, 2020). FCI
Terminal Island presently houses 977 inmates. See https://www.bop.gov/locations/institutions/
trm/ (last visited June 26, 2020).
                                                3
Case 1:05-cr-00206-JMS Document 263 Filed 06/26/20 Page 4 of 9            PageID #: 1113




Terminal Island warden. See Ex. B, ECF No. 258-2. Defendant does not appear to

have received a response to either of these requests.

                                     III. DISCUSSION

               Defendant moves for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A), as amended by the First Step Act of 2018,2 which provides in

pertinent part:

               [T]he court, upon motion of the Director of the Bureau of
               Prisons, or upon motion of the defendant after the
               defendant has fully exhausted all administrative rights to
               appeal a failure of the Bureau of Prisons to bring a
               motion on the defendant’s behalf or the lapse of 30 days
               from the receipt of such a request by the warden of the
               defendant’s facility, whichever is earlier, may reduce the
               term of imprisonment . . . after considering the factors set
               forth in [18 U.S.C.] section 3553(a) to the extent that
               they are applicable, if it finds that—

                     (i) extraordinary and compelling reasons warrant
               such a reduction;
               ....
               and that such a reduction is consistent with applicable
               policy statements issued by the Sentencing
               Commission[.]

A.    Exhaustion

               Based on the BOP’s apparent failure to respond to Defendant’s April

8, 2020 “Inmate Request to Staff,” Ex. G., ECF No. 262-1, Defendant appears to


      2
          Pub. L. No. 115-391, 132 Stat. 5194 (Dec. 21, 2018).

                                                4
Case 1:05-cr-00206-JMS Document 263 Filed 06/26/20 Page 5 of 9                   PageID #: 1114




have met the exhaustion requirement. 3 See ECF No. 262 at PageID #1105 (“Mr.

Castro says that he submitted [his] request [ECF No. 262-1] to the Warden Ponce

at FCI Terminal Island on or about April 8, 2020.”). Thus, the court turns to

addressing the merits of Defendant’s motion.

B.     Defendant Does Not Meet the Criteria for Compassionate Release

              The United States Sentencing Commission’s policy statement, United

States Sentencing Guideline (“USSG”) § 1B1.13, provides that the court may grant

a motion for compassionate release only if, after consideration of the applicable

§ 3553(a) factors, the court determines that extraordinary and compelling reasons

exist to warrant a sentence reduction, the defendant is not a danger to another

person or to the community, and a sentence reduction is consistent with the policy

statement. Given this framework, the court first addresses the § 3553(a) factors

and then whether there are extraordinary and compelling reasons for sentence

reduction.

///

///


       3
          Defendant’s motion argues that the court should waive exhaustion based on the BOP’s
failure to respond to the April 16, 2020 request for home confinement. See ECF No. 258 at
PageID #975-79. The court disagrees. In a detailed analysis, this court recently determined that
exhaustion of administrative remedies is mandatory before the court may consider a request for
compassionate release. See United States v. Drummondo-Farias, __F. Supp. 3d __, 2020 WL
2616119, at *4 (D. Haw. May 19, 2020).

                                               5
Case 1:05-cr-00206-JMS Document 263 Filed 06/26/20 Page 6 of 9          PageID #: 1115




      1.     Applicable Section 3553(a) Factors

             First, as to the “history and characteristics of the defendant,” 18

U.S.C. § 3553(a)(1), Defendant absconded from pretrial release and was a fugitive

from justice for eight years before he was arrested pursuant to a bail violator’s

warrant. See PSR ¶ 6, ECF No. 244 at PageID #850. Because of this, Defendant

received a two-level Guideline upward adjustment for obstruction of justice. PSR

¶ 55, ECF No. 244 at PageID #859.

             The court also recognizes, however, that Defendant has embraced

opportunities in prison to improve himself and rehabilitate by completing

education and drug programs, demonstrated exemplary behavior while

incarcerated, rebuilt his relationship with his family, and has only one year left on

his sentence. See ECF No. 258 at PageID #995; see also https://www.bop.gov/

inmateloc/ (last visited June 26, 2020) (indicating release date). In addition, during

the time he was a fugitive, Defendant was gainfully employed, addressed his

substance abuse issues, and contributed positively to his community. See ECF No.

258 at PageID #995. And Defendant has only one prior conviction—for

possession of stolen property when he was 17 years old. Id.

             Second, as to “the nature and circumstances of the offense,” 18 U.S.C.

§ 3553(a)(1), Defendant was a significant methamphetamine dealer—he admitted

to supplying over 70.5 pounds of methamphetamine to his co-defendants. See PSR
                                          6
Case 1:05-cr-00206-JMS Document 263 Filed 06/26/20 Page 7 of 9       PageID #: 1116




¶ 42, ECF No. 244 at PageID #857. Defendant also admitted that “he was the

source of supply for the 3,364.8 grams of d-methamphetamine HCI (98% purity)

seized from [a co-defendant’s] property.” PSR ¶ 43, ECF No. 244 at PageID #857.

      2.     Extraordinary and Compelling Reasons Do Not Exist

             Having considered the applicable § 3553(a) factors, the court now

determines whether there are extraordinary and compelling reasons for

compassionate release.

             Section 1B1.13 provides three specific examples of extraordinary and

compelling reasons for compassionate release—the defendant’s terminal medical

condition, deterioration of health due to advanced age, and extenuating family

circumstances—along with a fourth, catch-all provision granting discretion to the

BOP Director to determine whether other extraordinary and compelling reasons

exist. USSG § 1B1.13 n.1(A)-(D). In a detailed analysis, this court has

determined that the “discretion to determine whether ‘other’ extraordinary and

compelling reasons exist granted by [USSG § 1B1.13 n.1(D)] to the BOP Director

applies equally to the court when ruling on motions for compassionate release.”

United States v. Hernandez, 2020 WL 3453839, at *4 (D. Haw. June 24, 2020).

The court incorporates that analysis here.

             Defendant appears to contend that the COVID-19 pandemic alone

constitutes an extraordinary and compelling reason for release. See ECF No. 258
                                         7
Case 1:05-cr-00206-JMS Document 263 Filed 06/26/20 Page 8 of 9          PageID #: 1117




at PageID #982-93. The court disagrees. See, e.g., Drummondo-Farias, __F.

Supp. 3d at __, 2020 WL 2616119, at *5 (“Additionally, ‘[g]eneral concerns about

possible exposure to COVID-19 do not meet the criteria for extraordinary and

compelling reasons for a reduction in sentence set forth in the Sentencing

Commission’s policy statement[.]’”) (quoting United State Everhart, __F. Supp.

3d__, 2020 WL 1450745, at *2 (N.D. Cal. Mar. 25, 2020)). As noted above, as of

June 26, 2020, the COVID-19 outbreak at FCI Terminal Island is relatively

contained, with only 6 inmates and 3 staff currently positive for COVID-19. See

https://www.bop.gov/coronavirus/ (last visited June 26, 2020). Defendant

confirms that he is housed in a section of the facility reserved for inmates that have

tested negative for COVID-19. See ECF No. 258 at PageID #974. And Defendant

appears to concede that he does not have any underlying medical condition placing

him at higher risk for serious complications should he contract COVID-19. See id.

at PageID #991 (recognizing “[D]efendant’s concerns about falling ill with

[COVID-19], [even] in the absence of underlying medical conditions”).

             In sum, considering the § 3553(a) factors, evidence that COVID-19 is

currently relatively contained at FCI Terminal Island, and evidence that Defendant

is not at higher risk of serious medical complications from COVID-19, the court

finds that Defendant has not established the requisite extraordinary and compelling

reasons to warrant compassionate release. And because the court finds that
                                          8
Case 1:05-cr-00206-JMS Document 263 Filed 06/26/20 Page 9 of 9               PageID #: 1118




compassionate release is not warranted, it need not address whether Defendant

would pose a danger to the community.

                                 IV. CONCLUSION

              For the foregoing reasons, Defendant’s motion for compassionate

release, ECF No. 253, is DENIED.

              IT IS SO ORDERED.

              DATED: Honolulu, Hawaii, June 26, 2020.




                                             /s/ J. Michael Seabright
                                            J. Michael Seabright
                                            Chief United States District Judge




United States v. Castro, Crim. No. 05-00206 JMS (02), Order Denying Defendant’s Emergency
Motion for Sentence Modification Under the First Step Act (Compassionate Release), ECF No.
253




                                             9
